Title: From John Adams to John Marshall, 31 July 1800
From: Adams, John
To: Marshall, John



Dear Sir
Quincy July 31 1800.

Last night the consul of Spain, Mr. Stoughton, came out to Quincy upon the important errand, of delivering to me in my own hand, according to his own account of his orders, the inclosed letter, demanding of the government, a fulfillment of the fifth article of our treaty with Spain. Although I see no sufficient reason in this case, for deviating from the ordinary course of business, I shall take no exception to this proceeding on that account; but I desire you to communicate this letter to the Secretary at War, & concert with him the proper measures to be taken. Orders I think should be sent to Mr. Hawkins & to General Wilkenson to employ every means in their power to preserve the good faith of the according to the stipulation in this fifth article of the treaty with Spain. And I also desire you would write a civil & respectful answer to this letter of the Chevalier, still the Minister of the king of Spain, assuring him of the sincere friendship of the government for the Spanish government & nation, & of our determination to fulfill with perfect good faith, the stipulations in the treaty, & informing him, that orders have been given or shall be immediately given to the officers of the United States, civil & military, to take all the measures in their power for that purpose
With great regard
